Citation Nr: 0311953	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-01 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from October 1964 to June 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran provided testimony at a hearing before the 
undersigned at the RO in January 2003.  A transcript of the 
hearing is of record.


REMAND

This matter involves the veteran's attempt to reopen a claim 
of entitlement to service connection for a seizure disorder, 
last denied by the Board in January 1977 on the basis that 
the disorder in question preexisted the veteran's military 
service and was not aggravated during the service tenure.  

The veteran sought to reopen the claim by application dated 
in September 1999.  Although the RO originally denied 
reopening of the claim, the Board observes that in September 
2002, the RO denied service connection without finding that 
the veteran had submitted new and material evidence.  

Adjudication of the issue of whether new and material 
evidence has been submitted is required in this matter, prior 
to consideration of the claim on its merits.  The submission 
of "new and material" evidence is a jurisdictional 
prerequisite to the Board's review of such an attempt to 
reopen a claim. Absent the submission of evidence that is 
sufficient to reopen the claim, VA's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).  

Accordingly, upon remand and readjudication of this matter, 
the RO will first determine whether new and material evidence 
has been submitted that is sufficient to reopen the claim.  

 Further, under the recently-enacted Veterans Claims 
Assistance Act of 2000 (VCAA), VA now has an enhanced duty to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The veteran has not been apprised of what evidence would 
substantiate his attempt to reopen the claim of service 
connection for a seizure disorder.  This matter shall also be 
addressed upon remand.  However, the veteran is advised that 
such evidence would include, but is not limited to, the 
statements or opinions of any competent medical professionals 
that were not previously contained in the claims folder at 
the time of the Board's August 1977 denial of the claim, 
indicating that he had developed or aggravated a seizure 
disorder in service.  If the veteran is aware of the 
existence of such information, he should contact such 
physicians and provide their opinions to this effect.

Finally, in February 2003, the veteran submitted a statement 
from G.S.C., M.D., a VA physician.  Although VA regulations 
had previously authorized the Board to review evidence in the 
first instance obtained in support of the claim, recent 
judicial precedent has found the Board is not authorized to 
do so, in the absence of a waiver of such consideration from 
the claimant.  Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 
2003), [Invalidating 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) 
(2002) and noting that 38 C.F.R. § 19(a)(2) (2002) is 
inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) because 
it denies appellants a "review on appeal" when the Board 
considers additional evidence without having to remand the 
case to the RO for initial consideration].  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (Holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby.).    

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO must readjudicate the issue on 
appeal; determine whether the veteran has 
submitted new and material evidence, and 
consider all evidence received since the 
issuance of the most recent Supplemental 
Statement of the Case.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The veteran's cooperation in the RO's efforts is 
both critical and appreciated.  However, the veteran is 
further advised that his failure to cooperate in these 
efforts without good cause may result in the claim being 
considered on the evidence now of record or denied.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).




